Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 41-62 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2008/155125.
WO 2008/155125 discloses structures formed by making a solution of protein hydrolysates or gelatins with polymer materials, tanning agents, cross-linking agents and/or dyeing agents which can be formed into fibers.  See page 2, line 22 – page 3, line 10.  The materials can be formed into fibers by spinning and/or extrusion.  See page 3, lines 16-19 and page 8, lines 8-9.  Also see examples which disclose adding the tanning agent to the solution as well as the use of generally used dyes.  See pages 10-12.  The tanning agent can be present in an amount of 30%.  See page 11, top line.  Since WO ‘125 teaches employing any known and 
WO ‘125 differs from the claimed invention because it does not teach a textile formed from the fibers or the fiber diameter.  However, since it is well known and conventional to form woven, nonwoven and knitted fabrics from extruded fibers such as those taught by WO ‘125, it would have been obvious to have formed the fibers of WO ‘125 into textiles as claimed. A woven, nonwoven or knitted fabric will be in the form of a sheet.   It further would have been obvious to have extruded the fibers to have the desired diameter for the intended use of the fibers.  
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. DE10059111A! (machine translation), discloses extruded/spun fibers formed from a solution made from dissolved proteins which are crosslinked and which may further comprise dyes and other agents.  DE ‘111 does not appear to disclose including a tanning agent into the solution.
Kano, U.S. Patent Application Publication No. 2009/0173356 discloses suitable dyes for regenerated collagen fibers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH C IMANI whose telephone number is (571)272-1475.  The examiner can normally be reached on Monday-Wednesday 7AM-7:30; Thursday 10AM -2 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ELIZABETH C IMANI/             Primary Examiner, Art Unit 1789